DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the status of related application 14/857,913 in paragraph 0001 needs to be updated.  Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the actuator opening” in line 2, which should read “an actuator opening” since an actuator opening is not recited in claim fifteen.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 19 recites the limitation "wherein the plurality of bulkheads includes a proximal opening bulkhead positioned adjacent the proximal opening" in lines 1-2 of the claim which is vague and indefinite in light of the recitation of “at least one of plurality of bulkheads positioned adjacent a proximal end of the switch base” in claim eighteen.  The recitation in claim 19 fails to further limit the recitation in claim 18 and it is not clear whether or not “a proximal opening bulkhead” is one of the “at least one of plurality of bulkheads positioned adjacent a proximal end of the base switch”.  The examiner is therefore reading this claim as “wherein the at least one of plurality of bulkheads positioned adjacent a proximal end of the switch base includes a proximal opening bulkhead positioned adjacent the proximal opening”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (5,376,089) in view of Igor Malinowski (5,453,087).
Referring to claims 1 and 15, Smith et al teaches a surgical instrument comprising: a switch base (90) having a top surface, a bottom surface (100), and side surfaces (Figures 3 and 4; Col. 5, lines 18-32); a power bus (60/65/66) coupled to the switch base (Col. 5, lines 4-10; Figure 3); at least one electrical lead (111, 112, 113) coupled to the power bus (Col. 4, line 65 through Col. 5, line 1; Col. 5, lines 32-42; 
 	The plurality of bulkheads found within the housing of Smith et al would deter fluid by causing some blockage of fluid.  Smith et al teaches a sealing tape applied over the top surface of the switch to fluid seal the dome-shaped members and the raised 
Malinowski teaches an analogous surgical instrument (Col. 1, lines 9-13; Figure 1) comprising a housing (11) defining a proximal end, a distal end and a cavity (where 10 is located within) between the proximal and distal ends (Figure 1).  Malinowski teaches a housing (11) that includes a proximally located bulkhead (5) forming a proximal fluid impermeable seal (35) within the housing (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of bulkheads including a first bulkhead, as taught by Smith et al, to form fluid impermeable seals at the bulkheads within the housing, as taught by Malinowski, in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  The modification of Smith et al to make the plurality of bulkheads including the first bulkhead form a fluid impermeable seal therefore teaches a first bulkhead of the plurality of bulkheads forming a proximal fluid impermeable seal proximal of the switch base cavity configured to deter fluid from penetrating a proximal portion of the switch base cavity within which the at least one electrical lead is coupled to the power bus.



Referring to claim 3, Smith et al teaches wherein the plurality of bulkheads includes upper bulkheads extending from the housing, each of the upper bulkheads engaging the membrane to form one of the plurality seals (Col. 6, lines 7-24; Figures 7-8), however fails to teach forming a secondary fluid impermeable seal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of bulkheads, as taught by Smith et al, to form fluid impermeable seals at the bulkheads, as taught by Malinowski, in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

Referring to claims 4 and 17, Smith et al teaches wherein the membrane (17) is disposed over the top surface and a portion of each of the side surfaces of the switch base  (Col. 5, lines 18-32; Figures 4 and 7).

Referring to claims 5, 6 and 7, the modified Smith reference teaches wherein the membrane is disposed entirely over each of the side surfaces and portions of the membrane are disposed over portions of the bottom surface of the switch base (Col. 6, line 56 through Col. 7, line 4; Figure 7; wherein the membrane and the plurality of bulkheads prevent a fluid from contacting with the switch base (Col. 2, lines 28-46) and a cable enclosing at least one electrical lead, the cable passing through at least one of the plurality of bulkheads.  Smith et al teaches that bulkheads 26-29 “provide a close fit for the electrode blade” and “further protection [from fluid ingress] is provided”, so they must therefore engage the blade and prevent fluid from entering via the distal opening 25 from contacting the switch base. 

Referring to claims 8 and 9, the modified Smith reference teaches the cable (110) passes through at least one of the plurality of bulkheads (31/40/41) positioned adjacent a proximal end of the switch base / opening which forms one of the plurality of fluid impermeable seals with the cable (Col. 5, line 56 through Col. 6, line 24; Figures 1, 7 and 8).  Malinowski teaches the advantages of having a fluid impermeable seal at the bulkhead (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10) in 

Referring to claim 10 and 11, the modified Smith reference teaches wherein the housing includes distal upper and lower bulkheads (32/38) that form a distal fluid impermeable seal with the switch base (90) (Col. 6, lines 7-24; Figures 7-8).  Malinowski teaches the advantages of having a fluid impermeable seal at the bulkhead (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10) in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

Referring to claim 12, Smith teaches wherein the housing (20) includes a first housing portion (21) and a second housing portion (22), the first and second housing portions joined along mating surfaces that are parallel to a longitudinal axis of the housing (Col. 4, line 60 through Col. 5, line 3; Figures 1, 7 and 8).

Referring to claims 13, Smith et al teaches wherein the first housing portion includes a first half of at least one of the plurality of bulkheads and the second housing portion includes a second half of the at least one of the plurality of bulkhead (Col. 5, lines 18-32 and Col. 6, lines 6-25; Figures 7 and 8).

Referring to claim 14, Smith et al teaches an actuator (1) operatively engaged with the power bus, wherein the housing defines an actuator opening (9) through an 

Referring to claim 16, the modified Smith reference teaches wherein the plurality of bulkheads includes upper bulkheads extending from the housing adjacent an actuator opening (9), each of the upper bulkheads engaging the membrane to form one of the plurality of fluid impermeable seals (Col. 6, lines 7-24; Figures 7-8).  Malinowski teaches the advantages of having a fluid impermeable seal at the bulkhead (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10) in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

 	Referring to claim 18, the modified Smith reference teaches further comprising a cable  (11) enclosing at least one electrical lead (111, 112 and 113), the cable passing through at least one of the plurality of bulkheads and Page 4 of 11Application Serial No. 14/857,893Docket No.: H-EB-0741A (203-10034A)extending through the proximal opening of the housing, wherein the cable passes through at least one of the plurality of bulkheads positioned adjacent a proximal end of the switch base which forms one of the plurality of fluid impermeable seals with the cable (Col. 6, lines 4-24; Col. 6, line 56 through Col. 7, line 24; Figures 1, 7 and 8).  Malinowski teaches the advantages of having a fluid impermeable seal at the bulkhead (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10) in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

Referring to claim 19, the modified Smith reference teaches wherein the plurality of bulkheads includes a proximal opening bulkhead (31/40/41) positioned adjacent the proximal opening (35) which forms one of the plurality of fluid impermeable seals with the cable (110) (Col. 6, lines 6-24; Col. 6, line 56 through Col. 7, line 24; Figures 1, 7 and 8).  Malinowski teaches the advantages of having a fluid impermeable seal at the bulkhead (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10) in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

Referring to claim 20, the modified Smith reference teaches wherein the plurality of bulkheads includes a distal lower bulkhead (27) and an electrode connector bulkhead (28) disposed between the distal opening (45) and the distal lower bulkhead, each of the distal lower bulkhead and the electrode connector bulkhead form one of the plurality of fluid impermeable seals with an electrode connector (120) extending proximally from the power bus (Col. 6, lines 6-35; Col. 6, line 56 through Col. 7, line 24; Figures 1, 7 and 8).  Malinowski teaches the advantages of having a fluid impermeable seal at the bulkhead (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10) in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

Response to Arguments
Applicant’s arguments, see pages 6-10, filed December 3, 2020 with respect to the rejections of claims 1-20 under 103 Smith in view of Donofrio have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 as being unpatentable over Smith et al in view of Igor Malinowski.  Malinowski teaches an analogous surgical instrument (Col. 1, lines 9-13; Figure 1) comprising a housing (11) defining a proximal end, a distal end and a cavity (where 10 is located within) between the proximal and distal ends (Figure 1).  Malinowski teaches a housing (11) that includes a proximally located bulkhead (5) forming a proximal fluid impermeable seal (35) within the housing (Col. 5, line 66 through Col. 6, line 8; Col. 7, line 64 through Col. 8., line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of bulkheads including a first bulkhead, as taught by Smith et al, to form fluid impermeable seals at the bulkheads, as taught by Malinowski, in order to maintain a fluid-tight environment of the cavity during cleaning (Col. 1, line 63 through Col. 2, line 4; Col. 10, lines 3-6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/SAMANTHA M GOOD/           Examiner, Art Unit 3794